U.S. Department of Justice

 

 

United States Attorney
Eastern District of New York
ALB:LTG 610 Federal Plaza
F. #2018R01495 Central Islip, New York 11722
May 1, 2019
By Hand
The Honorable Arlene R. Lindsay FILED
United States Magistrate Judge US. DISTREY oot oE wy
Eastern District of New York —
100 Federal Plaza mw MAY 01 209

Central Islip, NY 11722
LONG ISLAND OFFICE
Re: United States v. Kwasi Asare, et al.
Criminal Docket No. 19-376-M

Dear Judge Lindsay:

The government respectfully submits this letter to request that the Court order
that the above-captioned matter be unsealed.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

 

By: /sf
Lara T. Gatz
Assistant U.S. Attorney
(631) 715-7913
Enclosure

cc: Clerk of Court (by ECF)
